Citation Nr: 9919010	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for subpatellar chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

The veteran had active service from October 1989 to March 
1996.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, granted service connection for subpatellar 
chondromalacia of the left knee and assigned a zero percent 
rating effective from April 1, 1996.

The veteran filed a notice of disagreement (NOD) with the 
rating decision dated in August 1996 that granted service 
connection for the veteran's subpatellar chondromalacia of 
the left knee and assigned a zero percent evaluation.  During 
the pendency of this appeal, the hearing officer granted a 10 
percent evaluation effective from April 1, 1996.  However, 
since the rating criteria provide for a higher evaluation for 
this disability, the appeal is continued.  Where there is no 
clearly expressed intent to limit an appeal, the RO is 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet.App. 35 (1993).  

In addition, in a June 1998 decision, the Board denied 
entitlement to a rating in excess of 10 percent for the 
veteran's lower back disability.  The issue of entitlement to 
a rating in excess of 10 percent for a left knee disability 
was remanded by the Board in June 1998 for further 
development, to include a current VA orthopedic examination.  
The Board is satisfied that the RO complied with such 
directives.


FINDING OF FACT

The veteran's subpatellar chondromalacia of the left knee is 
manifested by complaints of pain symptomatic of probable 
patellofemoral syndrome with underlying chondromalacia 
patellae.

CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for subpatellar chondromalacia of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71(a), Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

On the VA examination in June 1996, it was reported that the 
veteran had injured his left knee when he fell and twisted it 
in 1990; that he was told he had a strain of the "right" 
knee and was treated with a brace and rest only; and that 
follow-up failed to reveal any serious injury to the knee.  
He complained of pain with running.  He stated that, when he 
tried to run for a mile, he would have pain the next morning 
that lasted up to 48 hours along with swelling of the knee.  
On physical evaluation, he had a negative anterior drawer 
sign.  The medial and lateral collateral ligaments were 
intact.  Rotation of the leg both inward and outward against 
a semi-flexed knee did not cause any problems.  There was no 
clicking.  There was no tenderness over the medial or lateral 
tibial plateaus.  There was some subpatellar crepitus and, 
with the pressure laterally, he had pain along the lateral 
edge of the patella extending up into the suprapatellar 
ligament.  X-rays of the left knee were normal.  The 
pertinent diagnoses was subpatellar chondromalacia of the 
left knee, rule out stress knee syndrome, and rule out 
lateral meniscal tear and/or femoral patellar syndrome.  

The RO granted service connection for the veteran's 
subpatellar chondromalacia of the left knee in a rating 
decision dated in August 1996 and assigned a zero percent 
evaluation effective from April 1996. 

At his personal hearing in March 1997, the veteran testified 
that after about twenty minutes of walking, his left knee 
would start to hurt to the point where he had to walk with 
his leg fully straightened.  Transcript (T.) at 12.  When he 
got home, the veteran stated that he would have to raise his 
leg and use ice for relief.  (T.) at 12.  The veteran stated 
that he would feel relief for a couple of days, but that by 
the third day, if he walked for another twenty minutes, he 
would experience the same pain.  (T.) at 12.  Further, the 
veteran testified that his left knee has given out on him 
before, usually when he has been walking.  (T.) at 13.  

The veteran stated that he wears a brace that he purchased 
and when he anticipates that he will be doing any sort of 
activity, he carries the brace with him to help with the 
pain.  (T.) at 14.  Primarily, the veteran testified that he 
feels pain in his left knee after he has been walking for a 
mile or so, and as the knee gets weaker, it occasionally 
buckles.  (T.) at 14, 15.  

At the request of the VA, a private orthopedic examination 
was conducted in September 1998.  At that time, the veteran 
complained of pain after running for about one-and-a-half 
miles or doing other activities, such as hiking.  On 
examination, the physician noted that the veteran did not 
limp, that his toe and heel walking were normal, and that he 
was able to squat fully and recover without external 
assistance.  Further, the physician reported deep tendon 
reflexes on the left at 2+, straight leg raising on the left 
was at 90, sensation measured by pinwheel was normal on the 
left, full muscle strength bilaterally, and equal calf 
circumference.  On extension, the left knee was at zero 
degrees; on flexion, at 125 degrees; thigh circumference at 
five inches above the patella was 21 1/2 inches on the left; 
moderate crepitation was evident on the left side; and there 
were no signs of instability, effusion, or scars in the area 
of the left knee.  

Contemporaneous AP weight bearing plus lateral and sunrise 
views of the left knee revealed a lateral tilt to the 
patella.  The diagnostic impressions rendered included 
probable patellofemoral syndrome of the left knee with 
underlying chondromalacia patellae.  


Analysis

The issue before the Board is whether the veteran is entitled 
to an evaluation in excess of 10 percent for his subpatellar 
chondromalacia of the left knee.  As stated earlier, during 
the pendency of this appeal, the RO increased the evaluation 
associated with the veteran's left knee disability from a 
noncompensable evaluation to a 10 percent rating.  However, 
per AB v. Brown, the Board presumes that the veteran is 
seeking the maximum benefit as provided by the pertinent law 
and regulations.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999)..  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id., slip. op. at 9.  Thus, the adjudicators may 
not limit consideration to only that evidence that pertains 
to the present level of disability.  Cf. Francisco v. Brown, 
7 Vet. App. 55 (1994).  Therefore, in rendering its decision 
in this case, the Board must review the evidence of record in 
its entirety.

The Board notes that disability evaluations are determined, 
as far as practicable, upon the average impairment of earning 
capacity attributable to specific injuries or combination of 
injuries coincident with military service.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998).  Each disability must be 
viewed in relation to its history with an emphasis placed on 
the limitation of activity imposed by that disability.  
38 C.F.R. § 4.1.  The degrees of disability contemplated in 
the rating process are considered adequate to compensate for 
loss of working time due to exacerbation or illnesses 
relative to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  

Initially, the Board notes that the current rating of 10 
percent assigned to the veteran's left knee disability is the 
appropriate evaluation.  Although the Board has reviewed the 
evidence of record in its entirety prior to making a final 
determination, it finds that the most probative evidence is 
the results from the most recent orthopedic examination 
conducted in September 1998.
The veteran's subpatellar chondromalacia of the left knee 
currently is evaluated under Diagnostic Code 5257 that 
relates to impairment of the knee with recurrent subluxation 
or lateral instability.  Under this code, a 10 percent 
evaluation is warranted for slight impairment, a 20 percent 
rating is merited for moderate impairment, and the maximum of 
30 percent is assigned for severe impairment.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.  As noted in the background 
above, clinical findings from the September 1998 orthopedic 
evaluation reveal no evidence of instability, moderate 
crepitation, effusion, or residual scars.  The diagnosis 
rendered at that time was probable patellofemoral syndrome of 
the left knee with underlying chondromalacia patellae.  Thus, 
given these medical findings, the Board notes that the 
veteran's left knee disability is not productive of 
impairment greater than the current 10 percent.  Id.  
Overall, the evidence of record does not support that the 
veteran's left knee is more than slightly impaired.

Thus, in view of the above-noted objective findings, both 
from the 1998 examination and contemporaneous x-ray study, 
the Board notes that symptomatology referable to the 
veteran's left knee disability do not rise to the level of 
impairment correlative to the next higher rating of 20 
percent.  38 C.F.R. § 4.71, Diagnostic Code 5257.  Most 
significantly, the veteran has failed to present competent 
evidence of dislocation or moderate instability so as to 
warrant a 20 percent evaluation under Diagnostic Code 5257.  
Id.  Therefore, the current 10 percent rating is most 
appropriate in that it more nearly approximates the veteran's 
current left knee impairment.  Id.

Moreover, with respect to other codes potentially applicable 
to the knee, the Board notes here that ankylosis is not 
contended or shown; thus, Diagnostic Code 5256 is not for 
application in this case.  38 C.F.R. § 4.71, Diagnostic Code 
5256 (1998).  Similarly, with respect to those diagnostic 
codes pertinent to limitation of motion, under Diagnostic 
Codes 5260 and 5261, the evidence of record as noted during 
the September 1999 orthopedic examination supports that the 
veteran is able to fully extend his left knee and able to 
flex to 125 degrees.  38 C.F.R. § 4.71, Diagnostic Codes 
5260, 5261 (1998).  The Board notes here that normal range of 
motion for the knee is from zero to 140 degrees as provided 
in the VA Schedule of Disability Ratings for musculoskeletal 
disabilities.  38 C.F.R. § 4.71-3, Plate II (1998).  Thus, 
with regard to these findings, the objective data related to 
the veteran's subpatellar chondromalacia of the left knee do 
not support a compensable rating under either of these 
diagnostic codes; thus, neither code relative to limitation 
of motion is beneficial to the veteran in this case.  Id.  

Furthermore, with respect to Diagnostic Code 5262, even 
though the veteran stated that he uses a knee brace on 
occasion, there is no competent evidence of nonunion, 
malunion, or loose motion of the tibia or fibula.  Thus, 
Diagnostic Code 5262 also does not apply to this veteran's 
left knee disability.  38 C.F.R. § 4.71, Diagnostic Code 5262 
(1998).

In light of the above, the Board emphasizes that the 
assignment of a rating is a factual determination, and based 
on the facts as presented earlier herein, the veteran's left 
knee disability does not warrant the next higher evaluation 
of 20 percent under Diagnostic Code 5257.  See Zink v. Brown, 
10 Vet. App. 258, 259 (1997) (per curiam affirmed).  
Furthermore, the Board acknowledges that in cases of 
functional loss and impairment, under 38 C.F.R. §§ 4.10, 4.40 
(1998), evaluations must contemplate the lack of usefulness 
of the specific limb or joint in question.  Id.  In this 
vein, the Board has reviewed the entire clinical evidence of 
record and concludes that the veteran's symptomatology 
referable to his left knee disability does not indicate a 
degree of impairment beyond that which is considered within 
the 10 percent evaluation under Diagnostic Code 5257.  
38 C.F.R. § 4.71, Diagnostic Code 5257.  Specifically, the 
evidence substantiates that deep tendon reflexes are equal 
bilaterally, sensation and muscle strength are within normal 
limits, calf measurements are equal, and there is no evidence 
of scarring or effusion.  Thus, despite the veteran's 
complaints of discomfort and instability, generally, the left 
knee appears stable overall.  

Nonetheless, the Board acknowledges that functional loss due 
to the affected joints is not subsumed into the diagnostic 
codes under which a veteran may be rated.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, the Board has 
considered any weakness of pain and limitation of motion of 
the left extremity, and as such, has determined that, while 
the veteran complains of occasional pain, the record does not 
suggest that the pain results in such degrees of 
fatigability, incoordination, lack of strength or endurance 
so as to warrant consideration over and above the current 
10 percent rating under Diagnostic Code 5257.  See  38 C.F.R. 
§ 4.45 (1998).  Essentially, as noted during the September 
1998 examination, symptomatology referable to the veteran's 
left knee demonstrates only slight disability.  Further, the 
veteran himself stated that sometimes, his left knee is 
asymptomatic, and that only after running a distance of one 
to one and a half miles, does he experience pain.  In this 
light, a decreased ability of this nature does not warrant 
consideration beyond the current 10 percent assignment.

Thus, in view of the aforementioned, and in determining 
functional impairment, the Board has carefully considered the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45.  In this 
case, Diagnostic Code 5257 adequately addresses the criteria 
of pain, limitation of motion or weakness in the affected 
extremity in rating the veteran's subpatellar chondromalacia 
of the left knee.  As stated earlier, while there are 
complaints of pain, the record does not suggest that the pain 
results in functional impairment beyond what is contemplated 
by the 10 percent rating under Diagnostic Code 5257.  
38 C.F.R. § 4.71(a), Diagnostic Code 5257.  The Board does 
give credence to the veteran's assertions that he experiences 
pain and instability in the left; however, there is no data 
of record to substantiate severity such that it results in 
impairment that rises to the level of an evaluation in excess 
of 10 percent.  Moreover, factors such as weakness, 
fatigability, or incoordination are not indicated on the 
record to an extent that would support the assignment of a 
rating higher than 10 percent, as stated herein.  Id.  

The Board has considered the veteran's record in its entirety 
and all potential applicable law and regulations pertinent to 
this veteran's allegations and raised issues.  Schafrath v. 
Derwinski, 1 Vet. App. 589.  In light of the discussion 
above, and pursuant to VA law that requires that all doubt as 
to any matter be resolved in favor of the veteran, the Board 
concludes that an evaluation in excess of 10 percent is not 
warranted in this veteran's case.  


ORDER

Entitlement to an evaluation in excess of 10  for subpatellar 
chondromalacia of the left knee percent is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

